DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 3/4/2021 amended claims 1, 6-7, 15, 18-19, 27 and 30-31 and cancelled claims 5, 17 and 29.  Applicants’ arguments addressed below are not persuasive in overcoming the 35 USC 103 rejection over Mosier in view of Chahine as evidenced by Goldblatt from the office action mailed 3/4/2021; therefore this rejection is maintained below.  Also, applicants did not address the double patenting rejections from the office action mailed 3/4/2021; therefore these rejections are maintained below.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-16, 18-28 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al., International Publication No. WO/2015/042340 (hereinafter referred to as Mosier – for citation purposes USPG-PUB No. 2016/0230116 is being used) in view of Chahine et al., US Patent Application Publication No. 2015/0218479 (hereinafter referred to as Chahine) as evidenced by Goldblatt et al., International Publication No. WO/2003/099890 (hereinafter referred to as Goldblatt).    
Regarding claims 1-3 and 6-14, Mosier discloses a lubricating oil composition for use indirect injection internal combustion engines (as recited in claim 1) (see Title) comprising:
(a) an oil of lubricating viscosity (as recited in component a) of claim 1) (see Abstract and Para. [0045]), 
(b) 0.2 to 15 wt% of an alkaline earth metal phenol-based detergent present in amount to provide 0.05 to 1.5 wt% phenol-containing soap to the lubricating composition, wherein the phenol-based detergent is sulphur-free, a salixarate, or a salicyclate (as recited in component b) of claim 1 and reads on claims 8-10) (see Tables 1-2 and Para. [0056]-[0060], [0063] and [0065]),  
(c) 0.2 to 15 wt% of an alkaline earth metal sulphonate detergent present in an amount to provide at least 0.05 to 1.5 wt% sulphonate soap to the lubricating composition, the sulphonate detergent comprises a mixture of a 520 TBN alkaline 
(d) 0.01 to 20 wt% of a borated polyisobutylene succinimide dispersant (as recited in component d) of claim 1) (Para. [0081]-[0084]), and 
(e) a dispersant viscosity modifier (Para. [0086]); 
wherein the lubricant composition is free of a sulfur-coupled phenate detergent (as recited in claims 1-3) (see Examples).  
Mosier discloses all the limitations discussed above but does not specifically disclose the dispersant viscosity modifier as recited in claim 1.  
Chahine discloses a lubricating oil composition for use in internal combustion marine engines (Para. [0046]) having a KV100 ranging from 2 to 100 cSt (as recited in claim 14) (Para. [0141]) comprising an oil of lubricating viscosity (Para. [0131]) to which is added additives including a mixture of dispersant viscosity modifiers (Para. [0165]) derived from polyolefins having a number average molecular weight of at least 10000 g/mol to about 750000 g/mol (as evidenced by Goldblatt which is incorporated by reference in the Chahine reference at paragraph 0165) (reads on component e) of claim 1 and reads on claims 6-7) and ZDDP being derived from alcohols having 3 to 18 carbon atoms providing 10 to 6000 ppm of phosphorus to the lubricant composition (as recited in claims 11-12) (Para. [0149]-[0157]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dispersant viscosity modifiers and ZDDP compounds of Chahine in the composition of Mosier in order to enhance the viscometric and antiwear properties of the composition.    

	
Regarding claims 15-16, 18-28 and 30-38, see discussion above.  

Double Patenting
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.       Claims 1-3, 6-16, 18-28 and 30-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 46-57 and 61-79 of co-pending application No. 15/110,106. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '106 application discloses the same limitations as does the instant application and would have been obvious in light of the disclosures of Mosier and Chahine which are incorporated herein by reference.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting II
8.       Claims 1-3, 6-16, 18-28 and 30-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of co-pending application No. 16/441,583. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '583 application discloses the same limitations as does the instant application and would have been obvious in light of the disclosures of Mosier and Chahine which are incorporated herein by reference.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting III
9.       Claims 1-3, 6-16, 18-28 and 30-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of co-pending application No. 16/720,552. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '552 application discloses the same limitations as does the instant application and would have been obvious in light of the disclosures of Mosier and Chahine which are incorporated herein by reference.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Response to Arguments
10.	Applicants’ arguments filed 3/4/2021 regarding claims 1-3, 6-16, 18-28 and 30-38 have been fully considered and are not persuasive.  
	  Applicants argue that neither Chahine nor Goldblatt explicitly disclose a combination of dispersant viscosity modifiers as recited in the instant claims.  Applicants point to the example formulations to show that neither reference discloses a specific embodiment comprising a mixture of dispersant viscosity modifiers.  As is stated above Chahine discloses that more than one dispersant viscosity modifier can be used therein and that the molecular weight ranges overlap those recited in the instant claims.  The 
  	Applicants also argue that the instant application demonstrates unexpected results which overcome the obviousness rejection set forth above.  This argument is also not persuasive.  
In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art.     
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific combination of base oils present in narrow concentrations to which are added very specific detergents and additional additives present in very narrow concentration which are broadly recited in the instant claims even after applicants’ amendments.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771